Citation Nr: 0124803	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  01-07 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Service connection for the cause of the veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from March 1953 to July 1956.

He died in June 2000 and, in August, his widow, the appellant 
herein, claimed service connection for the cause of the 
veteran's death.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 2000 decision by the 
Winston-Salem, North Carolina, Regional Office (RO) that 
denied the claim.


FINDINGS OF FACT

1.  The veteran died in June 2000 at age 68.  The death 
certificate listed chronic obstructive pulmonary disease 
(COPD) as the immediate cause of death and coronary artery 
disease (CAD), atherosclerotic cardiovascular disease 
(ASCVD), and diabetes mellitus (DM), as other significant 
conditions contributing to death but not resulting in the 
underlying cause.  An autopsy was not performed.

2.  At the time of death, service connection was not in 
effect for any disability.

3.  The appellant's claim for service connection for the 
cause of the veteran's death, filed in August 2000, is 
predicated upon his use of tobacco in service.

4.  The law was amended, effective June 9, 1998, to preclude 
service connection for disabilities attributable to a 
veteran's use of tobacco in service.

5.  COPD, CAD, ASCVD, and DM were not incurred or aggravated 
in service, were not diagnosed until many years after 
service, and were not causally related to an incident of 
service.


CONCLUSIONS OF LAW

1.  Service connection for disorders attributed to use of 
tobacco in service or nicotine dependence incurred there is 
prohibited by law. 38 U.S.C.A. § 1103 (West Supp. 2001); 38 
C.F.R. § 3.300 (2001). 

2.  A service connected disability did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(West 1991 & 
Supp.); 38 C.F.R. § 3.312 (2001).

3.  Chronic obstructive pulmonary disease, coronary artery 
disease, atherosclerotic cardiovascular disease, and diabetes 
mellitus, were not incurred in military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp.); 38 C.F.R. § 3.303(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records consist of a report of 
a June 1956 separation examination.  It was noted there that 
his lungs, heart, and vascular system were all normal by 
clinical evaluation, and that he had had no significant 
medical history.

In September 1994, the veteran filed a VA Form 21-526 stating 
that his claim was based on diabetes and a heart condition.  
He did not mention COPD.  He completed sections of the form 
related to monthly income, thus suggesting that he was 
seeking a pension, and he was notified by letter in November 
1994 that his family income was such that a pension could not 
be awarded.

In October 1997, the veteran filed a VA Form 21-527 and 
stated therein that he had previously submitted a "non-
service connected claim," and currently wished to reopen 
that claim based on nicotine dependency and COPD.  (The 
reference to a "non-service connected claim" indicates that 
the 1994 claim was, indeed, one for a pension based on total 
disability due to nonservice-connected disabilities.)  The 
form was not properly completed, and it was returned to the 
veteran with instructions in November.  In addition, the 
cover letter advised him of the evidence needed to 
substantiate a claim based on use of tobacco during service.  
Without waiting for the return of the completed claim form, 
the RO requested treatment records from the veteran's health 
care providers.

Records from Wake Heart Associates showed that the veteran 
underwent testing from 1994 to 1997 which revealed 
significant CAD.  

Records from Richard Bloomfield, MD, dated from August 1995 
to November 1997, showed treatment primarily for CAD and DM.  
In September 1995 bronchitis was diagnosed.  A May 1996 
assessment included consideration of COPD as causing 
increased fatigue.  A July 1997 record noted fatigue, 
etiology unknown, but the doctor doubted that it was due to 
depression or congestive heart failure.  An October 1997 
record noted that the veteran had been diagnosed as having 
congestive heart failure (CHF) but the doctor noted that he 
was unable to find the basis in his records for a diagnosis 
of congestive heart failure.  In November 1997 it was 
observed that a normal echocardiogram was seen as evidence 
against a diagnosis of CHF.  The assessment included one that 
the veteran's shortness of breath (DOB) could be related to 
COPD.  None of the records from Dr. Bloomfield reflected a 
formal diagnosis of COPD.

The veteran never returned the VA Form 21-527 but, in 
December 1997, he submitted a statement.  He said there that 
he started smoking Chesterfields at age 18 and entered 
military service at age 20.  He smoked a half pack of 
cigarettes per day when he started, two or three packs per 
day while in Korea, and three or four packs per day after he 
returned from service.  Eventually, he developed a productive 
cough and he quit smoking in August 1967.

A March 1998 RO decision denied service connection for COPD 
and heart disease secondary to use of tobacco in service or 
nicotine dependence incurred there.  The veteran was notified 
of that decision in March and advised of his right to appeal.

Congress, in legislation that became effective June 9, 1998, 
and was codified at 38 U.S.C.A. § 1103(a), prohibited service 
connection for disability or death attributable to use of 
tobacco in service.

In a July 1998 letter, the veteran reported that he underwent 
a three-vessel coronary artery bypass graft in May.  He said 
that, in service, sergeants gave their men smoke breaks, and 
he contended that nicotine dependence should be considered a 
disease for purposes of veterans benefits. 

An August 1998 RO decision again denied service connection 
for COPD and heart disease secondary to tobacco use.

In October 1998, the veteran submitted April 1998 reports 
from Craven Regional Medical Center and from Michael 
Halligan, MD.  The records showed that he had had a 
myocardial infarction in 1994 due to significant CAD.  Since 
1994, he had undergone multiple angioplasty procedures and 
had a stent implanted.  Currently, he had insulin-dependent 
DM, ASCVD, hypertension, hyperlipidemia, and CODP.  

A November 1998 RO decision again denied service connection 
for COPD and heart disease secondary to tobacco use.

The veteran died in June 2000.  His death certificate listed 
COPD as the immediate cause of death and showed ASCVD, CAD, 
and DM as other significant conditions contributing to death 
but not resulting in the underlying cause.  He had not been 
granted service connection for any disability prior to his 
death.

In August 2000, the appellant claimed dependency and 
indemnity compensation (DIC) based on service connection for 
the cause of the veteran's death.  She said that her husband 
died of COPD and heart disease due to use of tobacco and 
nicotine dependence in service.  She enclosed her statement, 
and letters from a son, nephew, and friend of the veteran, 
and indicated that additional evidence was forthcoming.

In her statement, the appellant reported that the veteran 
smoked a lot of unfiltered cigarettes when he returned from 
service in Korea.  His cigarette smoking increased to more 
than four packs per day.  He twice attempted to quit smoking 
before finally succeeding in doing so.  He told her about 
sergeants in service giving their men smoke breaks and about 
having received free cigarettes in C rations.  He died in 
June 2000 and had been unable to hold a steady job for the 
eight years prior to his death due to his shortness of 
breath.

In their letters, his son, nephew, and friend related that 
the veteran received free cigarettes in service.  After 
service, his smoking increased to three or four packs of 
cigarettes per day.  He developed a persistent cough and 
breathing problems, but his smoking increased to five packs 
per day.  His cough worsened, breathing problems increased, 
and he was forced to take lower-paying jobs because SOB 
precluded heavy work.  Even prolonged standing was taxing.  
He quit smoking twenty years before his death, but was on 
oxygen the last year-and-a-half of his life and could not 
walk to the mailbox without running out of breath.

In a June 2000 letter, received in August, Richard 
Bloomfield, MD, reported that the veteran had been his 
patient since 1983 and received ongoing treatment for COPD, 
ASCVD, and DM.  He said that the veteran's smoking addiction 
definitely contributed to the severity of those conditions 
which resulted in his recent death.

In the September 2000 decision, the RO noted that the cause 
of death was listed as COPD, cited the implementing 
regulation for 38 U.S.C.A. § 1103, and denied service 
connection for the cause of death.  A letter to the appellant 
later that month enclosed the decision and explained the 
rationale for it.

In a March 2001 letter, the RO explained the evidence needed 
to substantiate a claim of service connection for the cause 
of a veteran's death, listed the evidence that had been 
received and reviewed in this case, asked the appellant if 
there was other evidence that could be obtained, and offered 
to obtain any such evidence.

In an April 2001 statement, the appellant said she had no 
other evidence to submit.

The RO issued a Statement of the Case (SOC) in June 2001 and 
there reviewed the evidence and the applicable law.

In her August 2001 Substantive Appeal, VA Form 9, the 
appellant did not request a hearing and contended that the 
evidence showed that the veteran was a smoker and that his 
habit increased in service.  She said she could understand 
the application of the current law, but contended that she 
should prevail because her husband first applied for VA 
benefits at a time when the law permitted service connection 
for tobacco-related disorders.

In a September 2001 letter, the RO advised the appellant that 
her case was being transferred to the Board and invited her 
to submit any evidence she had directly to the Board.

Analysis

Before proceeding to the legal analysis of the issue on 
appeal, the Board notes that there has been a change in the 
law during the pendency of the appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  VCAA provided for an enhanced 
duty on the part of VA to notify a claimant of the evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103.  In 
addition, it defined the obligation of VA with respect to its 
duty to assist the claimant.  38 U.S.C.A. § 5103A.  VCAA is 
applicable to all claims filed on or after the date of its 
enactment, or filed before the date of enactment and not 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2099 (2000); 
38 U.S.C.A. § 5107, Historical and Statutory Notes (Effective 
and Applicability Provisions).  The notice and duty-to-assist 
provisions of VCAA have been implemented by a new regulation.  
Duty to Assist, 66 Fed. Reg. 45620, 45630-2 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

Although properly notified of the March, August, and November 
1998 RO denials of service connection for COPD and heart 
disease, the veteran did not appeal those decisions and, 
thus, they are final.  38 C.F.R. § 3.104 (2001).  Moreover, 
the appellant indicated, in her August 2001 Substantive 
Appeal, that she was aware of all of those decisions.

The appellant's claim, that her husband's death was due to 
smoking in service or nicotine dependence incurred there, was 
filed in August 2000.  Citing 38 C.F.R. § 3.300, a September 
2000 RO decision denied the claim.  A letter later that month 
advised the appellant of the decision and enclosed a copy of 
it.  In a March 2001 letter, the RO advised the appellant of 
VCAA, and the evidence needed to substantiate a claim for 
service connection for the cause of the veteran's death, and 
then summarized the evidence then of record pertinent to her 
claim.  The letter also invited the appellant to submit 
additional evidence, and offered to attempt to obtain all 
additional evidence the appellant identified.  In April 2001, 
she responded that she had no additional evidence.  The June 
2001 SOC set out the evidence, the applicable law, and the 
rationale underlying the September 2000 decision.  In view of 
all that has gone before, the Board finds that VA has 
satisfied the notice and duty-to-assist provisions of VCAA 
and 38 C.F.R. § 3.159, and turns now to the merits of the 
claim.

DIC is awarded if a service-connected disability was either 
the principal or a contributory cause of the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A principal cause of 
death is one which, alone or jointly with another disorder, 
was the underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is one which, though not related to the principal 
cause, contributed substantially or materially or combined 
with other disorders to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  As indicated above, the veteran had not been 
granted service connection for any disability prior to his 
death.

However, DIC is also awarded if the veteran's death can be 
service connected.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
That is, service connection for the cause of the veteran's 
death is granted, post mortem, and DIC is awarded, if the 
evidence shows that disease or injury actually incurred or 
aggravated in service, though service connection had not been 
granted for the disease or injury prior to the veteran's 
death, was either the principal or a contributory cause of 
death.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing 
service connection for current disability, or for disability 
that causes or contributes to cause death, requires evidence 
of an etiologic relationship between events in service, or an 
injury or disease incurred there, and the death or current 
disability.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), 
citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

When (prior to June 10, 1998) the veteran first claimed 
service connection for disabilities that he claimed were due 
to his use of tobacco the statutes and regulations were 
silent on the specific issue of service connection for 
disabilities attributed to the use of tobacco in service, and 
adjudication of such claims was based on a series of opinions 
by the VA General Counsel (GC).  GC opinions are binding on 
the Board.  38 U.S.C.A. § 7104(c).

VAOPGCPREC 2-93 (Jan. 13, 1993), together with an explanatory 
supplement issued by GC on June 3, 1993, provided that 
service connection could be granted for disease shown by 
medical evidence to have been caused by the veteran's use of 
tobacco during service, even though the disease was not 
diagnosed until after the veteran's separation from service.  
However, if a postservice disease was caused by postservice 
smoking, then service connection was not warranted.  That is, 
service connection was not warranted for a disease caused by 
smoking merely because a veteran began smoking in service 
unless the evidence also showed that smoking in service, 
rather than smoking before or after service, was the sole 
cause of the disease.  In such a case, a disease caused by 
the use of tobacco in service was said to have been incurred 
in service.

VAOPGCPREC 19-97 (May 13, 1997) noted that service connection 
can be granted for disability proximately caused by a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
"Proximate cause" is that which, in a natural and 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred.  BLACK'S LAW DICTIONARY 1225 (6th ed. 1990).  
An "intervening cause" is one that comes between the 
initial force or cause and the ultimate effect.  BLACK'S at 
221.  The opinion noted that nicotine dependence is a mental 
disorder.  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 243 (4th ed. 1994).  Nicotine 
dependence, if incurred in service as opposed to before or 
after service, could have been held to cause continued 
smoking which, in turn, caused other disabilities.  Thus, if 
the medical evidence showed that nicotine dependence was 
incurred in service, service connection could be granted for 
a disability, such as chronic obstructive pulmonary disease, 
caused by the use of tobacco regardless of when the secondary 
disease was incurred.

Here, the veteran's service-connection claim would have been 
granted if the medical evidence showed that his pulmonary 
disease or heart disease was caused by his use of tobacco in 
service, as opposed to his use of tobacco before or after 
service, or if the medical evidence showed that he became 
nicotine dependent in service, as opposed to becoming 
nicotine dependent before or after service, and his pulmonary 
disease or heart disease was secondary to nicotine 
dependence.  However, the evidence showed that he began 
smoking before service, there was no medical evidence that 
pulmonary disease or heart disease was caused solely by his 
smoking in service, as opposed to before or after service, 
and there was no medical evidence that he became nicotine 
dependent in service, as opposed to before or after service.  

Accordingly, the claim was denied in March, August, and again 
in November 1998 and although the veteran was notified and 
advised of his right to appeal but he did not appeal the 
decisions and they became final.  

Congress, perhaps in response to the aforementioned GC 
opinions, passed legislation directly addressing claims for 
service connection for disabilities attributable to the use 
of tobacco.  First, § 8202 of the Veterans Benefits Act of 
1998, enacted as Subtitle B of Public Law No. 105-178, 112 
Stat. 492, amended 38 U.S.C.A. §§ 1110 and 1131 to prohibit 
the payment of VA compensation for disabilities attributed to 
a veteran's use of tobacco in service.  That legislation was 
approved on June 9, 1998, and was made effective for all 
claims filed thereafter.  Then, in § 9014 of Public Law No. 
105-206, 112 Stat. 865, approved on July 22, 1998, the 
amendments made by § 8202 of Public Law No. 105-178 were 
rescinded and § 9014 created a new 38 U.S.C.A. § 1103.  That 
section provides, in pertinent part, as follows:

Notwithstanding any other provision of 
law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

Thus, new § 1103 bars service connection for disabilities 
attributed to the use of tobacco first manifested many years 
after service.  It does not, however, preclude service 
connection for disability (even if tobacco-related) that 
became manifest or was aggravated during active service, or 
that became manifest to the requisite degree during any 
applicable presumptive period specified in 38 U.S.C.A. §§ 
1112 or 1116.  38 U.S.C.A. § 1103(b).  By its terms, new 
§ 1103 applies only to claims filed after June 9, 1998, and 
does not affect veterans and survivors currently receiving 
benefits or veterans and survivors who filed claims on or 
before June 9, 1998.  Section 1103 has been implemented by 
38 C.F.R. § 3.300.  Accordingly, the appellant's claim, that 
service connection should be granted for the veteran's death 
due to pulmonary disease and heart disease caused by his use 
of tobacco, is precluded by law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law), aff'd, 56 F.3d 79 (1995) 
(table).

The appellant argued, in her Substantive Appeal, that she 
should prevail because the law previously allowed service 
connection for disabilities attributed to the use of tobacco, 
and the veteran claimed service connection under the prior 
law.  The purpose of the discussion above regarding the 
veteran's claim was to point out that the 1998 RO decisions 
were based, in fact, on the law applicable at the time and on 
the evidence then of record.  

As a matter of law, veteran's claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d. 1236, 1243-44 (Fed. 
Cir. 1966); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because the 
prior denials are final (38 C.F.R. § 3.104) they could have 
been revised or reversed during the veteran's lifetime only 
if there had been clear and unmistakable error (CUD) in those 
decisions within the meaning of 38 C.F.R. § 3.105(a).  
However, such collateral attacks upon prior and final RO 
denials may not be brought by a survivor on behalf of the 
veteran after the veteran's death because such collateral 
attacks of an adjudication denying a veteran a VA benefit do 
not survive his death.  Haines v. West, 158 F.3d 1298 (Fed. 
Cir. 1998).  

Aside from the use of tobacco as a basis for the claim, there 
is no medical evidence that the veteran incurred COPD, CAD, 
ASCVD, or DM, in service.  38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. §§ 3.303, 3.312.  That is, there is no medical 
evidence of an etiologic relationship between those disorders 
and events, except for his inservice use of tobacco.  Cuevas, 
Rabideau, supra.

In sum, the veteran had not been granted service connection, 
prior to his death, for any of the disorders that caused or 
contributed to his death; there is no basis for service 
connection for any disorders that caused or contributed to 
his death; and service connection for the disorders that 
caused his death is precluded by law if those disorders were 
caused by his use of tobacco.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

